Citation Nr: 0612966	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-28 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right ankle sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from June 1980 to June 2000.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In June 2005, the RO granted service connection for chronic 
ligamentous strain left ankle sprain effective January 3, 
2002.  The record reflects that the veteran did not appeal 
the decision and it is not subject to appellate review.  

In March 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

At the March 2006 Board hearing, the veteran indicated that 
treatment records pertinent to his claim were located at the 
Fairfax Army Medical Center.  He explained that he had not 
previously identified such records and requested additional 
time to obtain and submit them to VA.  The Board held the 
record in abeyance for 30 days to allow the veteran to send 
the pertinent medical records; however, the record reflects 
that no additional medical evidence and no request for 
additional time to submit such records were received.  

The veteran also indicated at the hearing that he wanted to 
file a claim of service connection for a right knee disorder.  
The Board refers this undeveloped matter to the RO for due 
consideration and development. 



 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
current residuals of a right ankle sprain.  


CONCLUSION OF LAW

A right ankle sprain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in February 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim of service connection for a right 
ankle disorder, which information and evidence that he was to 
provide, and which information and evidence that VA will 
attempt to obtain on his behalf.  Quartuccio, 16 Vet. App. at 
187.  The RO also advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  In addition, the RO noted that it was 
necessary for the veteran to submit additional evidence 
showing that his right ankle problems have existed 
continuously since he was discharged from service and 
described the types of evidence that would be helpful to his 
claim.  The RO further requested the veteran to send the 
information describing the additional evidence or the 
evidence itself to the RO within 30 days of the date of the 
letter.  Thus, the veteran was essentially asked to submit 
any evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159 (b)(1) (2005).  The Board also notes that 
the veteran was sent a follow-up duty to assist letter in 
August 2005 in which the RO explained that VA needed evidence 
showing that the veteran's right ankle sprain existed from 
military service to the present time, listed the type of 
evidence that would help VA make its decision, noted what the 
evidence must show to support his service connection claim, 
and specifically asked him to send any evidence in his 
possession that pertained to his claim.    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Board notes that neither the February 2002 
VCAA notice nor the August 2005 follow-up duty to assist 
letter included the elements of degree of disability and 
effective date of the disability with respect to the 
veteran's claim.  Nonetheless, there is no prejudice to the 
veteran because service connection is being denied for 
reasons explained in greater detail below and, consequently, 
no disability rating or effective date will be assigned.  

Furthermore, the RO provided the veteran with a copy of the 
August 2002 rating decision, the September 2003 Statement of 
the Case (SOC), and the June 2005 Supplemental Statement of 
the Case (SSOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
The September 2003 SOC provided the veteran with notice of 
all the laws and regulations pertinent to his claim.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a medical examination in May 2004 and scheduled the 
March 2006 Board hearing on the veteran's behalf.  In 
addition, the RO obtained the veteran's service medical 
records and associated them with the claims folder.  In March 
2004, the RO also requested medical records from the National 
Naval Medical Center in Bethesda, Maryland as identified by 
the veteran in his VA Form 9; however, the medical center 
responded in March 2004 that no records concerning the 
veteran could be located after a thorough search.  
Nonetheless, the Board observes that National Naval Medical 
Center medical records dated from August 2000 to November 
2001 are of record.  

At the March 2006 Board hearing, the veteran contended that 
the May 2004 medical examination was inadequate because the 
examiner mistakenly reviewed another patient's medical 
records rather than the veteran's before the examination.  
The Board notes, however, that the examiner made no mention 
of such mistake in the May 2004 examination report.  Indeed, 
the veteran told the Board that the examiner was given his 
medical records during the course of his examination.  The 
Board further notes that there are no medical records that 
show treatment for a current right ankle disorder or that a 
current ankle disorder is related to service and the May 2004 
examination report is deemed adequate for the purpose of 
evaluating the veteran's service connection claim.  
Therefore, the Board finds that VA is under no duty to afford 
the veteran another examination.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


III.	Facts and Analysis

The veteran contends that he has recurrent right ankle 
sprains manifested by flare-ups of pain and swelling since 
separation from service.  The service medical records show 
that the veteran suffered right ankle sprains in August 1989 
and April 1998.  Nonetheless, the medical evidence does not 
show a current right ankle disorder.  The National Naval 
Medical Center treatment records dated from August 2000 to 
November 2001 contain no complaints, clinical findings, or 
treatment of a right ankle disorder.  In addition, the May 
2004 medical examination report shows no finding of a right 
ankle disorder.  Rather, the examiner noted that the 
veteran's right ankle appeared normal and showed no swelling 
or tenderness.  He also wrote that it demonstrated full range 
of motion (i.e., dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees) and had normal inversion and eversion.  
In addition, the examiner noted that the right ankle showed 
no ankylosis or deformity.  The May 2004 radiological report 
further notes that the veteran had a normal right ankle.  
Indeed, the veteran told the examiner that his right ankle 
was "fine" at that time.  Although the veteran reported at 
the March 2006 Board hearing that he sought treatment on 
three or four occasions for his right ankle less than a year 
after leaving service at the Fairfax clinic, there is no 
medical evidence documenting such treatment of record as 
previously noted.  The Board further notes that the veteran 
told the Board that he continued to have problems but had not 
received any recent treatment for his right ankle.  While the 
veteran brought a medical boot that had been fit for his 
right foot and an ankle wrap to the hearing, they do not 
constitute sufficient evidence that a current right ankle 
disorder exists.  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  As there is no 
medical evidence of record showing a current right ankle 
disorder, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, the Board finds that service connection for the 
veteran's claimed right ankle sprain is not warranted.    


ORDER

Entitlement to service connection for a right ankle sprain is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


